NOT FOR PUBLICATION                          FILED
                     UNITED STATES COURT OF APPEALS                       FEB 27 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT



 RODOLFO VELASQUEZ,                              No. 14-15016

                  Plaintiff-Appellant,           D.C. No. 3:11-cv-03444-JSW

   v.
                                                 MEMORANDUM**
 MEGAN J. BRENNAN*, Postmaster
 General, United States Postal Service,

                  Defendant-Appellee.

                    Appeal from the United States District Court
                       for the Northern District of California
                     Jeffrey S. White, District Judge, Presiding

                           Submitted February 14, 2017***

Before:       GOODWIN, FARRIS, and FERNANDEZ, Circuit Judges.

        Rudolfo Velasquez appeals pro se from the district court’s judgment



        *
            Megan J. Brennan has been substituted for her predecessor, Patrick R.
Donahoe, as Postmaster General under Fed. R. App. P. 43(c)(2).
        **
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
        ***
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2). Accordingly, Velasquez’s
request for oral argument, set forth in the reply brief, is denied.
dismissing his action alleging discrimination and retaliation in connection with the

termination of his employment with the United States Postal Service. We have

jurisdiction under 28 U.S.C. § 1291. We review de novo. Berg v. Popham, 412

F.3d 1122, 1125 (9th Cir. 2005) (judgment on the pleadings); Doe v. Abbott Labs.,

571 F.3d 930, 933 (9th Cir. 2009) (summary judgment). We affirm.

      The district court properly dismissed Velasquez’s disability discrimination

claim because Velasquez failed to state a claim for relief under Section 504 of the

Rehabilitation Act of 1973, 29 U.S.C. § 794(a). See Fajardo v. County of Los

Angeles, 179 F.3d 698, 699 (9th Cir. 1999) (“A judgment on the pleadings is

properly granted when, taking all the allegations in the non-moving party’s

pleadings as true, the moving party is entitled to judgment as a matter of law.”);

Lovell v. Chandler, 303 F.3d 1039, 1052 (9th Cir. 2002) (setting forth elements of

a disability discrimination claim under the Rehabilitation Act).

      The district court properly granted summary judgment on Velasquez’s

retaliation claim because Velasquez failed to raise a genuine dispute of material

fact as to whether there was a causal connection between his protected activity and

his termination. See Coons v. Secretary of U.S. Dep’t of Treasury, 383 F.3d 879,

887 (9th Cir. 2004) (setting forth elements of a retaliation claim under the

                                          2                                    14-15016
Rehabilitation Act and rejecting plaintiff’s contention that mere closeness in time

established causality).

      AFFIRMED.




                                          3                                   14-15016